Exhibit 10.1

SVP of Global Sales

ENVIVIO, INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (this “Agreement”) is made and
entered into effective as of January 28, 2013 (the “Effective Date”), by and
between Ira Goldfarb (“Executive”) and Envivio, Inc., a Delaware corporation
(the “Company”). Certain capitalized terms used in this Agreement are defined in
Section 1 below.

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to Executive
and can cause Executive to consider alternative employment opportunities.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to maximize the value of the Company upon a Change of Control for the
benefit of its stockholders.

C. In recognition of Executive’s service with the Company during which time
Executive’s leadership has been fundamental to the Company’s development and in
order to provide Executive with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide Executive
with certain severance and other benefits upon a Change of Control.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean mean (i) gross negligence or willful misconduct in
the performance of Executive’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial damage
to the Company or its subsidiaries; (ii) commission of any act of fraud or
dishonesty with respect to the Company or breach of Executive’s fiduciary duties
to the Company; or (iii) conviction of a felony or a crime involving moral
turpitude or otherwise causing material harm to the standing and reputation of
the Company.



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) the approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

(ii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
directly or indirectly (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date hereof
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transactions described in subsections (i), (ii) or
(iii), or in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) without Executive’s express written consent, a material diminution in
Executive’s authorities, duties or responsibilities relative to Executive’s
authority, duties or responsibilities in effect immediately prior to the Change
of Control (provided that for this purpose, Executive’s authority, duties and
responsibilities will not be deemed to be materially diminished if following a
Change of Control Executive retains the same authority, duties and
responsibilities with respect to the Company business or the business with which
such business is operationally merged or subsumed (as, for example, where
Executive remains the Senior Vice President of Global Sales of the Company as
the surviving entity following a Change of Control, but is not made the Senior
Vice President of Global Sales of the acquirer);

 

2



--------------------------------------------------------------------------------

(ii) without Executive’s express written consent, a reduction of more than 10%
of Executive’s total targeted cash compensation assuming target achievement
immediately prior to the Change of Control, except that neither a reduction
proportionate to reductions imposed on all other members of the Company’s
executive management as part of a cost reduction effort nor a reduction of
Executive’s total targeted cash compensation due to a change of duties as a
result of disability will constitute an Involuntary Termination;

(iii) without Executive’s express written consent, the relocation of Executive’s
principal place of employment to a facility or a location more than thirty-five
(35) miles from its location immediately prior to the Change of Control;

(iv) any termination of Executive by the Company which is not effected for
Cause; or

(v) the failure of the Company to obtain the assumption of this Agreement or any
other agreement between the Company and Executive by any successors contemplated
in Section 8 below.

A termination shall not be considered an “Involuntary Termination” unless
Executive provides written notice to the Company of the condition described in
subsections (i), (ii), (iii) or (v) above within ninety (90) days after the
initial existence of such condition, the Company fails to remedy the condition
within thirty (30) days following the receipt of such notice, and Executive
terminates employment within the ninety (90) day period beginning with the
delivery of the notice. A termination due to death or disability shall not be
considered an Involuntary Termination.

(d) Termination Date. “Termination Date” shall mean Executive’s “separation from
service” within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.

4. Vesting of Equity Awards. Except as otherwise provided in an applicable award
agreement specifically referencing this Agreement, the vesting and, if
applicable, exercisability of Executive’s outstanding options, restricted
shares, stock units and other compensatory awards with respect to the equity of
the Company shall be accelerated immediately prior to the Change of Control with
respect to 25% of the total number of unvested shares subject to the award.

 

3



--------------------------------------------------------------------------------

5. Severance Benefits.

(a) Involuntary Termination in Connection with a Change of Control. If
Executive’s employment with the Company terminates as a result of an Involuntary
Termination on or at any time within eighteen (18) months after a Change of
Control, then Executive shall be entitled to the following severance benefits:

(i) An amount equal to the sum of 12 months of Executive’s annual base salary as
in effect on the Termination Date, plus one times Executive’s target annual
bonus for the year in which the Termination Date occurs, payable in a lump sum
on the tenth (10th) day following the Termination Date, subject to Section 7
below;

(ii) any earned but unpaid annual bonus for any annual bonus period which had
ended prior to the Termination Date, which amount shall be paid at such time as
annual bonuses are paid to other senior executives of the Company;

(iii) Except as otherwise provided in an applicable award agreement specifically
referencing this Agreement, acceleration of the vesting and exercisability of
100% of Executive’s options, restricted shares, stock units and other
compensatory awards with respect to the Company or its successor, or the parent
of either, to the extent outstanding, or of any deferred compensation into which
Executive’s options, restricted shares, stock units and other compensatory
awards were converted upon the Change of Control; and

(iv) if Executive so elects and pays to continue health insurance under
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
corresponding provision of state law (“COBRA”), then starting the next calendar
month after the Termination Date (unless prohibited by the terms of the
applicable health insurance benefit plan(s) or applicable law), Executive will
be reimbursed on a monthly basis in an amount equal to the monthly amount the
Company was paying as the employer-portion of premium contributions for health
coverage for Executive and Executive’s eligible dependents immediately before
the Termination Date, until the earlier of: (A) the end of the 12 month period
following Termination Date or (B) the date Executive or Executive’s eligible
dependents lose eligibility for COBRA continuation coverage. The period of such
employer-reimbursed COBRA continuation coverage shall be considered part of
Executive’s (and Executive’s eligible dependents’) COBRA coverage entitlement
period. Executive will be solely responsible for timely electing such
continuation coverage for Executive and Executive’s eligible dependents. Any
increase in the premium contribution and/or in the number of covered dependents
by Executive during the period that Executive continues in the Company’s health
insurance benefit plans or receives company-paid reimbursement of COBRA premiums
will be at Executive’s own expense.

(b) Termination Apart from a Change of Control. If Executive’s employment with
the Company terminates other than as a result of an Involuntary Termination on
or within eighteen (18) months after a Change of Control then Executive shall
not be entitled to receive severance or other benefits hereunder.

 

4



--------------------------------------------------------------------------------

(c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
Executive any unpaid wages due for periods prior to the Termination Date;
(ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to the Termination Date. These payments shall be
made promptly upon termination and within the period of time mandated by law.

6. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either:

(a) delivered in full or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 6, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6. In the event
that a reduction is required, the reduction shall be applied first to any
benefits that are not subject to Section 409A of the Code, and then shall be
applied to benefits (if any) that are subject to Section 409A of the Code, with
the benefits payable latest in time subject to reduction first.

7. Section 409A; Delayed Commencement of Benefits. Notwithstanding any provision
to the contrary in this Agreement, no cash severance and no Company-paid health
care coverage to which Executive otherwise becomes entitled under this Agreement
shall be made or provided to Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the Termination Date or
(ii) the date of

 

5



--------------------------------------------------------------------------------

Executive’s death, if Executive is deemed on the Termination Date to be a
“specified employee” within the meaning of that term under Code Section 409A and
such delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments and benefits
deferred pursuant to this Section 7 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such deferral)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. Executive
shall be entitled to interest on the deferred benefits and payments for the
period the commencement of those benefits and payments is delayed by reason of
Code Section 409A(a)(2), with such interest to accrue at the prime rate in
effect from time to time during that period and to be paid in a lump sum upon
the expiration of the deferral period. Each installment payment under Section 5
shall be considered a separate payment for purposes of Code Section 409A.

8. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

6



--------------------------------------------------------------------------------

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of an Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with this
Section 9. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the Termination Date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder, subject to the requirements of Section 1(c).

10. Arbitration. Any controversy involving the construction or application of
any terms, covenants or conditions of this Agreement, or any claims arising out
of any alleged breach of this Agreement, will be governed by the rules of the
American Arbitration Association and submitted to and settled by final and
binding arbitration in San Francisco County, California, except that any alleged
breach of Executive’s confidential information obligations shall not be
submitted to arbitration and instead the Company may seek all legal and
equitable remedies, including without limitation, injunctive relief.

11. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance
benefits if Executive’s employment with the Company terminates on or following a
change of control of the Company and the acceleration of vesting of any equity
compensation award with respect to equity of the Company in connection with a
change of control of the Company or a termination of Executive’s employment in
connection therewith, including without limitation the agreement between
Executive and the Company dated January 28, 2013, and the vesting provisions of
any equity compensation award between the Company and Executive.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

7



--------------------------------------------------------------------------------

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     ENVIVIO, INC.     By:   /s/ Anne M. Lynch     Name:   Anne M. Lynch
    Title:   Vice President Human Resources

 

EXECUTIVE:      

/s/ Ira Goldfarb

        Signature                

 

Ira Goldfarb

 

 

8